Citation Nr: 0311578	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  01-03 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether W.C. is entitled to recognition as the veteran's 
dependent spouse for Department of Veterans Affairs (VA) 
benefit purposes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran rendered honorable service from August 1942 to 
May 1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 administrative decision 
of the VA Regional Office (RO) in Manila, Philippines.  

The record reflects that the veteran was scheduled for a 
hearing at the VA Central Office on April 8, 2003.  Without 
explanation, the veteran failed to report for the hearing, 
and neither he nor his representative have requested that it 
be rescheduled.  Accordingly, the Board will proceed to a 
decision on this appeal as if the hearing request had been 
withdrawn.  See 38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  A marriage certificate indicates that the veteran and 
J.R. were married in December 1948. 

2.  In 1999, the veteran obtained a Philippine court decree 
declaring J.R., his spouse, presumptively dead for all legal 
purposes.  

3.  In May 2000, the veteran entered into a valid marriage 
with W.C. as prescribed by the laws of the Philippines.  

4.  The 2000 marriage between the veteran and W.C. has not 
been declared void or annulled by the Philippine court, nor 
has J.R. entered a recorded appearance with a Philippine 
court to terminate the 2000 marriage between the veteran and 
W.C.  




CONCLUSION OF LAW

W.C. is properly recognized as the veteran's dependent spouse 
for VA benefits purposes.  38 U.S.C.A. § 101 (West 199 & 
Supp. 2002); 38 C.F.R. §§ 3.1, 3.50, 3.52, 3.205 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to have W.C. recognized as his dependent 
spouse for VA purposes.

In the interest of clarity, after disposing of preliminary 
matters, the Board will provide a brief factual background.  
The Board will then analyze the claim and render a decision. 

The VCAA

During the pendency of this appeal, but after the RO's most 
recent consideration of the issue on appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

However, the United States Court of Appeals for Veterans 
Claims (the Court) has held that the VCAA is not applicable 
where the outcome of a case is dependent upon the law, rather 
than the facts.  See Mason v. Principi, 16 Vet. App. 139 
(2002); see also Smith v. Gober, 14 Vet. App. 227 (2002); 
Manning v. Principi, 
16 Vet. App. 534 (2002).  The reasoning behind these cases is 
that no amount of additional evidentiary development would 
change the outcome of the case.  See Mason, 16 Vet. App. at 
132.  This case is such a case.

Factual Background

A December 1948 marriage contract indicates that the veteran 
and J.R. were married in Antipolo, Rizal, Philippines.  
Records show that they had two children, one of whom is 
deceased.  

In July 1989, the veteran filed VA Form 21-526, Veteran's 
Application for Compensation or Pension, wherein he declared 
that he was divorced from J.R. in February 1962.  

In October 1997, the veteran filed VA Form 21-686c, 
Declaration of Marital Status, wherein he noted a minor child 
and a second wife, W.C., whom he married in August 1997.  He 
later submitted a final divorce decree dated in February 1962 
from the Circuit Court of Winston County, Alabama in which 
J.R. was divorced from the veteran, and a certificate of 
naturalization showing that J.R. became a naturalized 
American citizen in September 1974.  

In a May 1998 administrative decision, the RO denied the 
veteran's claim for additional benefits for W.C. because 
Philippine law did not recognize divorce where either of the 
parties to the marriage were Filipino citizens.  Thus, the 
veteran's divorce from J.R., which may have been valid in 
Alabama, could not be recognized under Philippine law.  As 
such, the veteran was not free to remarry under Philippine 
law at the time he married W.C.  Consequently, the RO 
determined that W.C. could not be recognized as the veteran's 
dependent spouse for VA purposes.  

Following the denial of the veteran's claim based on the 
above-cited grounds, the veteran submitted a Philippine court 
decree dated in November 1999 declaring J.R. presumptively 
dead pursuant to Article 391 of the New Civil Code of the 
Philippines and Article 41 of the New Family Code of the 
Philippines because she had not been heard from for a period 
of over seven years.  

In his testimony before the Philippine Court, the veteran 
narrated that J.R. left for the United States sometime in 
1959 due to a "misunderstanding".  Sometime during the year 
1962, he received a copy of the divorce decree from the 
Circuit Court of Winston County, Alabama.  He further stated 
that after J.R. left for the United States, she never 
communicated with him, except during 1962 when he received a 
copy of the divorce decree.  She allegedly did not 
communicate with their daughter who was also in the United 
States during that time.  The veteran testified that he did 
not know of J.R.'s whereabouts and could not find her.  The 
final decree of the Philippine Court declared J.R. to be 
presumptively dead and indicated that the veteran could 
contract a subsequent marriage without prejudice to the 
effect of the reappearance of J.R. 

A marriage certificate indicates that the veteran and W.C. 
were (re)married in the Philippines in May 2000.  

In July 2000, VA Form 21-1775, Statement of Disappearance, 
was sent to the veteran to obtain detailed information 
surrounding the circumstances of J.R.'s disappearance.  In 
his response, the veteran answered "unknown" to most of the 
vital questions concerning J.R.'s disappearance.  

In November 2000, the RO again denied the claim for 
additional benefits based on its determination that the 
information submitted failed to support a finding that J.R. 
may be presumed dead after an absence of seven years.  In the 
January 2001 Statement of the Case, the RO noted the fact 
that the veteran was able to submit, upon VA request, a copy 
of J.R.'s naturalization certificate, which was received in 
April 1998, thus indicating that he had knowledge of her 
whereabouts as of 1998.  The RO concluded, without 
explanation, that the veteran could not have obtained a copy 
of this certificate except from J.R. 

In a statement received in September 2001, the veteran stated 
that he received a copy of J.R.'s naturalization certificate 
from his daughter who lived in the United States.  He did not 
know how she acquired it.  He stated that after he received 
the document he did not bother to write J.R. because he was 
informed that she had moved.  He wrote his daughter to get a 
new address for J.R., but was informed that J.R. did not 
communicate with her.  

Relevant law and regulations 

The term "spouse" means a person of the opposite sex who is 
a wife or husband.  The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§§ 3.1(j), 3.50(a)(c) (2002); see also 38 U.S.C.A. § 101(31) 
(West 1991 & Supp. 2002).  

A copy or abstract of the public record of marriage, or a 
copy of the church record of marriage, containing sufficient 
data to identify the parties, the date and place of marriage, 
and the number of prior marriages if shown on the official 
record, or, the original certificate of marriage.  38 C.F.R. 
§ 3.205(a) (2002).

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c) (West 1991); 38 C.F.R. § 3.1(j) (2002); see 
also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  It is 
undisputed that the marriage between the veteran and J.R. and 
the marriages between the veteran and W.C. took place in the 
Philippines.  As such, Philippine law governs determinations 
as to whether those marriages, and any terminations thereof, 
were valid.  See Brillo v. Brown, 7 Vet. App. 102, 105 
(1994).

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, 5 Vet. App. 472 (1993); 
Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  Under 
Article 41 of the New Family Code of the Philippines, the 
time for presumption of death to arise has been shortened to 
four years, and the spouse present must have a well-founded 
belief that the absent spouse was already dead.  See Republic 
of the Philippines v. Nolasco, 1993 Philippine S. Ct. Lexis 
5633 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 1991 & Supp. 2002) provides:

(a) No State law providing for presumption of death shall be 
applicable to claims for benefits under laws administered by 
the Secretary.

(b) If evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search no 
evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.

Under 38 C.F.R. § 3.205(a) (2002), the existence of a 
marriage may be established by a copy of the public record of 
marriage, certified or attested, or by an abstract of the 
public record, containing sufficient data to identify the 
parties, the date and place of marriage, and the number of 
prior marriages by either party if shown on the official 
record, issued by the officer having custody of the record or 
one authorized to act for such officer bearing the seal of 
such officer, or otherwise properly identified, or a 
certified copy of the church record of marriage.

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35 (2).

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

Analysis

Neither the fact nor the validity of the veteran's marriage 
to J.R. in December 1948 are in dispute.  The record contains 
proof of such marriage being consistent with 38 C.F.R. § 
3.205(a) and meeting the requirements for a valid marriage 
under Philippine law.  The matter on appeal hinges on whether 
J.R. is presumed to be dead, thus invalidating that marriage.

After unsuccessfully arguing that his marriage to J.R. was 
terminated by divorce obtained in Alabama in February 1962, 
the veteran obtained a decree from a Philippine court that 
his former spouse, J.R., was presumed dead for all legal 
purposes, thus leaving him with the legal capacity to marry 
W.C.  He subsequently (re)married W.C. 

In this case, the veteran has stated that it has been more 
than seven years since he had contact with his first wife, 
J.R.  Moreover, the veteran obtained a declaration of 
presumptive death under Philippine law in a competent 
Philippine court.  He followed the legal requirements as set 
out under Philippine law to file and effectuate such 
declaration.  Having obtained such he was free to contract to 
marry W.C. under Philippine law.

Although the RO has raised questions as to the veteran's 
diligence in attempting to locate J.R.  The RO has also 
indicated, without supporting evidence, that the veteran was 
in contact with J.R. as late as 1998.  However, the law of 
the Philippines governs this question.  The Philippine 
court's declaration of presumptive death has not been 
overturned.  As such, there is no evidence of record that the 
veteran and W.C. were not otherwise of legal capacity to 
marry in 2000.

In sum, the Board is without authority to ignore the 
veteran's marriage to W.C., which is valid under governing 
Philippine laws and has not been declared null or void.  
Accordingly, W.C. is recognized as the veteran's dependent 
spouse for the purposes of VA benefits.




ORDER

W.C. is recognized as the veteran's dependent spouse for VA 
purposes.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

